Exhibit 10.8

CONTINUING GUARANTY AGREEMENT

THIS CONTINUING GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
December 18, 2006, is made by ATLAS ENERGY RESOURCES, LLC, a Delaware limited
liability company (the “Guarantor”), in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Lenders have made extensions of credit including but not limited to
Loans and Letters of Credit in the maximum aggregate principal amount not to
exceed $250,000,000 at any one time outstanding to Atlas Energy Operating
Company, LLC, a Delaware limited liability company (the “Borrower”), pursuant to
that certain Revolving Credit Agreement dated as of December 18, 2006, by and
among the Borrower, the financial institutions (the “Lenders”) party thereto,
and Wachovia Bank, National Association, in its capacity of the issuer of
certain letters of credit and as the Administrative Agent for the Lenders
thereunder (the Credit Agreement together with the exhibits and schedules
thereto and all extensions, renewals, amendments, substitutions and replacements
thereto and thereof is herein referred to as the “Credit Agreement”);

WHEREAS, (i) the Letters of Credit may be issued under the Credit Agreement for
the account of one or more of the Guarantors, (ii) the proceeds of the Loans
under the Credit Agreement may be used by the Borrower to make loans to one or
more of the Guarantors and for other general corporate purposes of the Borrower
and the Guarantors, and (iii) Hedging Agreements may be entered into by one or
more of the Guarantors and any Lender or its Affiliate, all as permitted
pursuant to the Credit Agreement and all of which will directly and indirectly
benefit the Borrower and the Guarantors;

WHEREAS, as a condition precedent to extending credit to the Borrower pursuant
to the Credit Agreement, the Lenders have required that, inter alia, each of the
Guarantors execute and deliver to the Administrative Agent, for and on behalf of
the Lenders, a guaranty agreement;

WHEREAS, the Guarantor has determined, reasonably and in good faith, that (i) it
has adequate capital to conduct its business as presently conducted and as
proposed to be conducted, (ii) it will be able to meet its obligations hereunder
and in respect of its existing and future indebtedness and liabilities
(contingent or otherwise) as and when the same shall become due and payable,
including those under this Guaranty Agreement, (iii) it is otherwise solvent and
(iv) the execution and delivery of this Guaranty Agreement and the consummation
of the transactions contemplated hereby will not render it insolvent;

WHEREAS, the Guarantor has determined that the execution and delivery of this
Guaranty Agreement is in furtherance of its corporate purposes and in its best
interest and that it will derive substantial benefit, whether directly or
indirectly, from the making of this Guaranty Agreement, having regard for all
relevant facts and circumstances; and

WHEREAS, the Guarantor has agreed to execute and deliver this Guaranty Agreement
to the Administrative Agent, for the benefit of the Lenders.

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to the
Borrower pursuant to the Credit Agreement by fulfilling the requirements of the
Credit Agreement, the Guarantor agrees, for the benefit of each Lender, as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following capitalized terms when used in this
Guaranty Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the first recital.

“Commitments” means each Commitment as defined in the Credit Agreement.

“Credit Agreement” is defined in the first recital.

“Guarantor” is defined in the preamble.

“Guaranty Agreement” is defined in the preamble.

“Lenders” is defined in the first recital.

“Taxes” is defined in clause (1) of Section 2.7.

“U.C.C.” means the Uniform Commercial Code as in effect in the State of Texas.

SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used in this Guaranty Agreement,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.

SECTION 1.3 U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Guaranty Agreement, including its preamble and recitals, with such
meanings.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1 Guaranty Agreement. The Guarantor hereby absolutely,
unconditionally, and irrevocably (1) guarantees the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Indebtedness of the Borrower and each
other Obligor now or hereafter existing under each of the Credit Agreement, the
Notes and each other Loan Document to which the Borrower or such other Obligor
is or may become a party, whether for principal, interest, fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and
(2) indemnifies and holds harmless each Lender and each holder of a Note for any
and all costs and expenses (including reasonable attorney’s fees and expenses)
incurred by such Lender or such holder, as the case may be, in enforcing any
rights under this Guaranty Agreement; provided, however, that the Guarantor
shall be liable under this Guaranty Agreement for the maximum amount of such
liability that can be hereby incurred without rendering this Guaranty Agreement,
as it



--------------------------------------------------------------------------------

relates to the Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. This Guaranty
Agreement constitutes a guaranty of payment when due and not of collection, and
the Guarantor specifically agrees that it shall not be necessary or required
that any Lender or any holder of any Note exercise any right, assert any claim
or demand or enforce any remedy whatsoever against the Borrower or any other
Obligor (or any other Person) before or as a condition to the obligations of the
Guarantor hereunder.

SECTION 2.2 Acceleration of Guaranty Agreement. The Guarantor agrees that, in
the event of the occurrence of any event of the type described in
Section 10.01(e), (f) or (g) of the Credit Agreement, with respect to the
Borrower, any other Obligor or the Guarantor, and if such event shall occur at a
time when any of the Indebtedness may not then be due and payable by the
Borrower due to any automatic stay or other debtor relief laws, the Guarantor
will pay to the Lenders forthwith the full amount which would be payable
hereunder by the Guarantor if all such Indebtedness were then due and payable.

SECTION 2.3 Guaranty Agreement Absolute, etc. This Guaranty Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable guaranty
of payment, and shall remain in full force and effect until all Indebtedness of
the Borrower and each other Obligor has been paid in full, all obligations of
the Guarantor hereunder shall have been paid in full, all Commitments shall have
terminated and all Lender Hedging Agreements have terminated. Guarantor may not
rescind or revoke its obligations hereunder. The Guarantor guarantees that the
Indebtedness of the Borrower and each other Obligor will be paid strictly in
accordance with the terms of the Credit Agreement and each other Loan Document
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender or any holder of any Note with respect thereto. The
liability of the Guarantor under this Guaranty Agreement shall be absolute,
unconditional and irrevocable irrespective of: (1) any lack of validity,
legality or enforceability of the Credit Agreement, any Note or any other Loan
Document; (2) the failure of any Lender or any holder of any Note (a) to assert
any claim or demand or to enforce any right or remedy against the Borrower, any
other Obligor or any other Person (including any other guarantor) under the
provisions of the Credit Agreement, any Note, any other Loan Document or
otherwise, or (b) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Indebtedness of the Borrower or any other
Obligor; (3) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Indebtedness of the Borrower or any other
Obligor, or any other extension, compromise or renewal of any Indebtedness of
the Borrower or any other Obligor; (4) any reduction, limitation, impairment or
termination of any Indebtedness of the Borrower or any other Obligor for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and the Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Indebtedness of the Borrower, any other Obligor or otherwise;
(5) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any Note or
any other Loan Document; (6) any addition, exchange, release, surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition of, or consent to departure from, any other guaranty, held by any
Lender or any holder of any Note securing any of the Indebtedness of the
Borrower or any other Obligor; (7) the insolvency or bankruptcy of, or similar
event affecting, the Borrower or any other Obligor; or (8) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Borrower, any other Obligor, any surety or any
guarantor. Guarantor waives all rights and defenses which may arise with respect
to any of the foregoing, and Guarantor waives any right to revoke this Guaranty
Agreement with respect to future indebtedness. Guarantor waives all rights or
defenses under (1) Section 34.01 et seq. of the Texas Business and Commerce
Code, as amended, (2) Section 17.001 of the Texas Civil Practice and Remedies
Code, as amended, (3) Rule 31 of the Texas Rules of Civil Procedure, as amended,
or (4) common law, in equity, under contract, by statute, or otherwise.



--------------------------------------------------------------------------------

SECTION 2.4 Reinstatement. The Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Indebtedness is rescinded
or must otherwise be restored by any Lender or any holder of any Note, upon the
insolvency, bankruptcy or reorganization of the Borrower, any other Obligor or
otherwise, all as though such payment had not been made.

SECTION 2.5 Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Indebtedness of the Borrower or any other Obligor and this Guaranty Agreement
and any requirement that the Administrative Agent, any other Lender or any
holder of any Note protect, secure, perfect or insure any security interest or
Lien, or any property subject thereto, or exhaust any right or take any action
against the Borrower, any other Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Indebtedness of the Borrower
or any other Obligor, as the case may be.

SECTION 2.6 Waiver of Subrogation. Until the Indebtedness is paid in full, all
Commitments have terminated and all Lender Hedging Agreements have terminated,
the Guarantor shall not enforce or exercise any claim or other rights which it
may now or hereafter acquire against the Borrower or any other Obligor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
obligations under this Guaranty Agreement or any other Loan Document, including
any right of subrogation, reimbursement, exoneration, or indemnification, any
right to participate in any claim or remedy of the Lenders against the Borrower
or any other Obligor or any collateral which the Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statute or common law, including the right to take or receive
from the Borrower or any other Obligor, directly or indirectly, in cash or other
property or by set-off or in any manner, payment or security on account of such
claim or other rights. If any amount shall be paid to the Guarantor in violation
of the preceding sentence, such amount shall be deemed to have been paid to the
Guarantor for the benefit of, and held in trust for, the Lenders, and shall
forthwith be paid to the Lenders to be credited and applied upon the
Indebtedness, whether matured or unmatured. The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

SECTION 2.7 Payments Free and Clear of Taxes, etc. The Guarantor hereby agrees
that:

(a) All payments by the Guarantor hereunder shall be made in accordance with
Section 4.06 of the Credit Agreement free and clear of and without deduction for
any present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by any Lender’s net income or receipts (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Guarantor hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Guarantor will
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted; (ii) promptly forward to such Lender an official receipt
or other documentation satisfactory to such Lender evidencing such payment to
such authority; and (iii) pay to such Lender such additional amount or amounts
as is necessary to ensure that the net amount actually received by such Lender
will equal the full amount such Lender would have received had no such
withholding or deduction been required. Moreover, if any Taxes are directly
asserted against any Lender with respect to any payment received by such Lender
hereunder, such Lender may pay such Taxes and the Guarantor will promptly pay
such additional



--------------------------------------------------------------------------------

amounts (including, if incurred as a result of Guarantor’s or the Borrower’s
action, omission or delay, any penalties, interest or expenses) as is necessary
in order that the net amount received by such Lender after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Lender would have received had such Taxes not been asserted.

(b) If the Guarantor fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to any Lender the required receipts or other
required documentary evidence, the Guarantor shall indemnify such Lender for any
incremental Taxes, interest or penalties that may become payable by such Lender
as a result of any such failure.

(c) Without prejudice to the survival of any other agreement of the Guarantor
hereunder, the agreements and obligations of the Guarantor contained in this
Section 2.7 shall survive the payment in full of the principal of and interest
on the Loans.

SECTION 2.8 Contribution Agreement. Upon full and final payment of the
Indebtedness, Guarantor and all other Guarantors which have made payments upon
all or any part of the Indebtedness shall be entitled to contribution from all
of the other Guarantors, to the end that all such payments upon the Indebtedness
shall be shared among all Guarantors who guaranteed such Indebtedness in
proportion to their respective Net Worths (defined below), provided that the
contribution obligations of each of the Guarantors shall be limited to the
maximum amount that it can pay at such time without rendering its contribution
obligations voidable under applicable law relating to fraudulent conveyances or
fraudulent transfers. As used in this subsection, the “Net Worth” of each of the
Guarantors means, at any time, the remainder of (i) the fair value of such
Guarantor’s assets (other than such right of contribution), minus (ii) the fair
value of such Guarantor’s liabilities (other than its liabilities under its
guaranty of the Indebtedness).

SECTION 2.9 Subordination. Guarantor hereby subordinates and makes inferior to
the Indebtedness any and all Intercompany Debt now or at any time hereafter owed
by the Borrower or other Obligor to the Guarantor. Guarantor agrees that after
the occurrence of any Default or Event of Default under the Credit Agreement, it
will not permit the Borrower to repay such Intercompany Debt or any part thereof
and it will not accept payment from the Borrower of such Intercompany Debt or
any part thereof without the prior written consent of the Majority Lenders as
defined in the Credit Agreement. If Guarantor receives any such payment without
the prior required written consent, the amount so paid shall be held in trust
for the benefit of the Lenders, shall be segregated from the other funds of such
Guarantor, and shall forthwith be paid over to the Administrative Agent to be
held by the Administrative Agent as collateral for, or then or at any time
thereafter applied in whole or in part by the Administrative Agent against, all
or any portions of the Indebtedness, whether matured or unmatured, in such order
as the Administrative Agent shall elect.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations, Warranties and Covenants. By execution hereof,
Guarantor covenants and agrees that certain representations, warranties, terms,
covenants, and conditions set forth in the Credit Agreement and other Loan
Documents are applicable to Guarantor and shall be imposed upon Guarantor, and
Guarantor reaffirms that each such representation and warranty is true and
correct and covenants and agrees to promptly and properly perform, observe, and
comply with each such term, covenant, or condition. Moreover, Guarantor
acknowledges and agrees that this Guaranty Agreement is subject to the offset
provisions of the Credit Agreement in favor of the Administrative Agent and the
Lenders.



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.1 Loan Document. This Guaranty Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 4.2 Releases. At such time as the Loans shall have been paid in full,
the Commitments have been terminated and no Lender Hedging Agreements are
outstanding, the Administrative Agent shall, at the request and expense of the
Guarantor following such termination, promptly execute and deliver to the
Guarantor such documents and instruments as the Guarantor shall reasonably
request to evidence termination and release of this Guaranty Agreement.

SECTION 4.3 Administrative Agent and Lenders; Successors and Assigns.

(a) The Administrative Agent is Administrative Agent for each Lender under the
Credit Agreement. All rights granted to Administrative Agent under or in
connection with this Guaranty Agreement are for each Lender’s ratable benefit.
The Administrative Agent may, without the joinder of any Lender, exercise any
rights in Administrative Agent’s or Lenders’ favor under or in connection with
this Guaranty Agreement. The Administrative Agent’s and each Lender’s rights and
obligations vis-a-vis each other may be subject to one or more separate
agreements between those parties. However, the Guarantor is not required to
inquire about any such agreement and is not subject to any terms of it unless
the Guarantor specifically enters into such agreement. Therefore, neither
Guarantor nor its successors or assigns is entitled to any benefits or
provisions of any such separate agreement nor is it entitled to rely upon or
raise as a defense any party’s failure or refusal to comply with the provisions
of any such agreement.

(b) This Guaranty Agreement benefits the Administrative Agent, the Lenders, and
their respective successors and assigns and binds Guarantor and its successors
and assigns. Upon appointment of any successor Administrative Agent under the
Credit Agreement, all of the rights of Administrative Agent under this Guaranty
Agreement automatically vests in that new Administrative Agent as successor
Administrative Agent on behalf of Lenders without any further act, deed,
conveyance, or other formality other than that appointment. The rights of the
Administrative Agent and the Lenders under this Guaranty Agreement may be
transferred with any assignment of the obligations hereby guaranteed pursuant to
and in accordance with the terms of the Credit Agreement. The Credit Agreement
contains provisions governing assignments of the obligations guaranteed under
this Guaranty Agreement.

SECTION 4.4 Amendments, etc. No amendment to or waiver of any provision of this
Guaranty Agreement, nor consent to any departure by the Guarantor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by or on behalf of the party against whom it is sought to be enforced and is in
conformity with the requirements of Section 12.04 of the Credit Agreement. Each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

SECTION 4.5 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing and mailed or
delivered to it, addressed to it at the address set forth below or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the



--------------------------------------------------------------------------------

terms of this Section. All such notices and other communications shall, when
mailed, be effective when deposited in the mails, addressed as aforesaid.
Address for notices:

 

 

  

 

  

 

  

Attn:  

 

  

Facsimile:  

 

  

Telephone:  

 

  

SECTION 4.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Lender or any holder
of a Note to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 4.7 Section Captions. Section captions used in this Guaranty Agreement
are for convenience of reference only, and shall not affect the construction of
this Guaranty Agreement.

SECTION 4.8 Setoff. In addition to, and not in limitation of, any rights of any
Lender or any holder of a Note under applicable law, upon the occurrence of an
Event of Default under or as defined in the Credit Agreement, each Lender and
each such holder shall be entitled to exercise any right of offset or banker’s
lien against each and every account and other property or interest that the
Guarantor may now or hereafter have with, or which is now or hereafter in the
possession of, any such Lender, to the extent of the full amount of the
Indebtedness.

SECTION 4.9 Severability. Wherever possible each provision of this Guaranty
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Guaranty Agreement.

SECTION 4.10 Governing Law. THIS GUARANTY AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS AND
APPLICABLE FEDERAL LAW. THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.

SECTION 4.11 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE GUARANTOR MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY



--------------------------------------------------------------------------------

JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF TEXAS. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 4.12 Waiver of Jury Trial. THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS GUARANTY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE LENDERS OR THE GUARANTOR. THE
GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS ENTERING INTO THE CREDIT AGREEMENT.

SECTION 4.13 Entire Agreement. THIS GUARANTY AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Remainder of Page Intentionally Blank. Signature Page to Follow.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty Agreement to be duly
executed and delivered by an officer duly authorized as of the date first
written above.

 

GUARANTOR:

ATLAS ENERGY RESOURCES, LLC,

a Delaware limited liability company

By:  

 

  Matthew A. Jones   Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

This Guaranty Agreement is accepted by the Administrative Agent, for and on
behalf of the Lenders, as of the date first written above.

 

WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent By:
 

 

  Jay Buckman   Vice President